DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for memory evaluation”. The claim(s) recite(s) the limitation of “determining a health degree evaluation model of a memory”. This limitation, as drafted, is a process that, under it’s broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a memory” in claim 10 and “a computer storage medium” and “a computer” in claim 19, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the language of “wherein the processor executes an instruction stored in the memory” in claim 10 and “when the at least one instruction is run on a computer” in claim 19, the claims encompass the user manually formulating an algorithm based on variable inputs and/or mentally making decisions and matching data. The mere nominal recitation of generic processors does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process, concepts 
This judicial exception is not integrated into a practical application because the additional elements recited including “a processor” and “a memory” in claim 10 and “a computer storage medium” and “a computer” in claim 19 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of processing data (generation of an evaluation model). This generic processor and generic computer limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “obtaining at least one running parameter value of each running parameter corresponding to each of the at least one health degree influencing factor”, “obtaining the health degree of the memory by matching the at least one running parameter value of each running parameter corresponding to each health degree influencing factor to the health degree evaluation model” and “indicating whether the memory needs to be replaced, based on the health degree of the memory”, which correspond to concepts identified as abstract ideas by the courts, such as in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The concepts described in claims 1, 10, and 19 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claims 1, 10, and 19 of collecting information, analyzing it, and displaying certain results of the collection and analysis is an abstract idea. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0037-0039, 0077, 0081, 0083, 0084, 0088, 0097], fig. 1, 2, 2a).

Claims 1-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim(s) 19, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium" to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (The computer software product is stored in a storage medium and includes several instructions for instructing a computer device (which may be a personal computer, a server, a network device, or the like) or a processor to perform all or some of the steps of the methods described in the embodiments of this application. The foregoing storage medium includes: any medium that can store program code, such as a flash memory, a removable hard disk, a read-only memory, a random access memory, a magnetic disk, or an optical disc, [00260]). The words "storage", "tangible", and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit 
Since the specification describes "a computer storage medium" as comprising both transitory and non-transitory media, the claim encompasses both and is therefore non-statutory. 
The examiner suggests amending the claim(s) to read as a "non-transitory computer-readable storage medium".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azmandian (U.S. Patent No. 10,019,195).
Regarding claim 1, Azmandian discloses a storage device evaluation method, comprising:

obtaining at least one running parameter value of each running parameter corresponding to each of the at least one health degree influencing factor (KPIs (key performance indicators) for all instances in all categories over the time period are collected as indicated in block 500, col. 7, ln. 9 – col. 8, ln. 10, fig. 5);
obtaining the health degree of the storage device by matching the at least one running parameter value of each running parameter corresponding to each health degree influencing factor to the health degree evaluation model (col. 6, ln. 36 – col. 7, ln. 8, fig. 4, col. 8, ln. 11-38); and
indicating whether the storage device needs to be replaced, based on the health degree of the storage device (The component health scores, KPIs (key performance indicators) and other information may be used to identify per -component remedial actions, e.g. and without limitation adding or replacing components such as computing nodes and storage devices. The remedial actions may be modeled and scored by recalculating the storage array health score based on changes to KPIs and other information anticipated as a result of the remedial action, col. 6, ln. 36 – col. 7, ln. 8).
Azmandian does not expressly disclose wherein the storage device being evaluated is a memory.
Presman teaches that it was known in the art wherein the storage device being evaluated is a memory (these embodiments can be implemented in a flash memory storage module during its normal 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Azmandian by including the memory evaluation as taught by Presman.
One of ordinary skill would have been motivated to make the combination, in order to reduce the cost of currently-employed methods and significantly shortening testing time ([0013], Presman).
Claim 10 is(are) the system implementation which implement claim the method of claim(s) 1 and is(are) rejected on the same grounds as claim(s) 1.
Claim(s) 19 is(are) the computer implemented medium containing instructions of to implement the method claim(s) 1, and is(are) rejected on the same grounds as claim(s) 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113